          CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                                           Plaintiff,
                                                            Crim. No. 20-CR-00181-PJS-BRT
v.

DYLAN SHAKESPEARE ROBINSON,

                                           Defendant.


                                DEFENDANT’S POSITION WITH
                                  RESPECT TO SENTENCING

     I.     INTRODUCTION

     On May 25, 2020, George Floyd was arrested in the Powderhorn Park area of

Minneapolis for allegedly uttering a false $20 bill at a convenience store. During Floyd’s

arrest, an officer restrained Floyd for nearly eight minutes by pinning a knee to Floyd’s

neck, despite protests from Floyd himself, and members of a growing crowd of onlookers.

Floyd was motionless and unresponsive during the final two minutes.1 Floyd was without

a pulse from the moment first responders arrived on the scene and was pronounced dead

ninety minutes later at Hennepin County Medical Center.2 The officers involved in Floyd’s

arrest were assigned to the Minneapolis Police Department’s Third Precinct.


1
  See Associated Press, Prosecutors Say Officer had Knee on George Floyd’s Neck for 7:46 Rather Than 8:46, L.A.
TIMES (June 18, 2020), https://www.latimes.com/world-nation/story/2020-06-18/derek-chauvin-had-knee-george-
floyd-neck-746-rather-than-846 (last visited Mar. 26, 2021).
2
 See Liz Sawyer, George Floyd Showed no Signs of Life from Time EMS Arrived, Fire Department Report Says,
MINN. STAR TRIB. (May 28, 2020), https://www.startribune.com/first-responders-worked-nearly-an-hour-to-save-

                                                        1
         CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 2 of 17




    George Floyd’s death inspired protest activity within Minneapolis and in other cities

across the country, even internationally. These protests, in turn, provoked an immediate

police response.3 Police in Minneapolis, for example, began employing rubber bullets and

tear gas on protestors gathered around the Third Precinct on May 26 and 27.4 On May 28,

in an overreaction to this overreaction, protestors penetrated security fences on the

perimeter of the Third Precinct, breached the building’s doors, and began setting fires and

damaging property inside. A crowd of perhaps a thousand people was involved. See

Presentence Investigation Report (ECF No. 138) (Hereinafter “PSR”) ¶ 13.

    Dylan Robinson was part of that multitude. Upset by violent police attacks directed at

him and his friends, Robinson entered the grounds of the then-abandoned and burned Third

Precinct on May 28. No police officers were inside or outside the building at that time.

Robinson assisted another protestor in lighting a roll of toilet paper. The other protestor

then threw the burning paper at the Third Precinct causing minimal damage. Robinson

made two other small attempts to damage the Third Precinct, then departed.

    Robinson has plead guilty to the charged offense. He understands and accepts that his

actions on the night of May 28 were criminal, a “stupid” and “harmful” expression of

protest. Robinson’s actions were, however, a very small part of a response by Robinson’s



floyd-before-he-was-pronounced-dead/570806682/ (last visited Mar. 26, 2021).
3
 See Kim Barker, Mike Baker & Ali Watkins, In City After City, Police Mishandled Black Lives Matter Protests,
N.Y. TIMES (Mar. 20, 2021), https://www.nytimes.com/2021/03/20/us/protests-policing-george-floyd.html (last
visited Mar. 26, 2021).
4
 See Mahita Gajanan, Minneapolis Police Fire Tear Gas, Rubber Bullets at Crowds Protesting George Floyd
Killing, TIME (May 27, 2020), https://time.com/5843070/george-floyd-minneapolis-protest-police-death/ (last
visited Mar. 26, 2021).

                                                        2
         CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 3 of 17




entire community. Robinson was young, impressionable even for his age, and easily swept

up in the historic moment unfolding before him.

   For these reasons, Robinson respectfully submits that a sentence of sixty months on

probation, the statutory maximum of five years, is sufficient but not greater than necessary

to meet the goals of sentencing outlined in 18 U.S.C. § 3553(a).

   Furthermore, the Court should order Robinson to pay $12,000 in restitution, an amount

commensurate with this minimal conduct as one member of a crowd of a thousand or more.

To hold Robinson liable, jointly and severally, for the full twelve million dollars in damage

caused by the actions of perhaps a thousand people, actions Robinson did not (indeed could

not) direct or predict or control, may violate the Eighth Amendment’s excessive fines

clause and the spirit of the Mandatory Victim’s Restitution Act. See Paroline v. United

States, 572 U.S. 434, 456 (2014) (noting that holding a defendant “liable for millions of

dollars in losses collectively caused by thousands of independent actors might be excessive

and disproportionate in these circumstances.”). See also Defendant Williams’ Position

Regarding Restitution, (ECF No. 147) (making a similar argument for Defendant

Williams).

   II.     DYLAN ROBINSON’S PERSONAL HISTORY AND
           CHARACTERISTICS

           A. Dylan Robinson’s Upbringing and Education.

   Robinson was born on September 27, 1997. Growing up, Robinson was raised by his

mother, but never felt close to her. Robinson was out of contact with his father, Robin

Robinson (who now goes by Oliver Om) until late adolescence. PSR ¶ 64. Robinson’s


                                             3
        CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 4 of 17




mother was in an abusive relationship with a live-in partner for most of Robinson’s

childhood, and Robinson has heard from his mother that his biological father was abusive

as well. Id. ¶ 61 & 64. Robinson received no guidance or affection from his mother’s

partner. Id. ¶ 61.

   Thus, Robinson was a loner from a young age. He feels as though he raised himself,

and spent considerable time away from his family, often escaping to the calm of the woods,

where he felt at peace and at home. Id. To this day, Robinson remains largely independent.

He has only intermittent contact with his mother. Robinson has supported himself in his

adolescence through a variety of food service and landscaping jobs.

   By his own admission, Robinson has always had problems with authority figures. Id. ¶

84. Robinson stopped attending public school in sixth grade, and was homeschooled

instead, though he acknowledges that his mother did much of his schoolwork for him,

including taking all of his tests. Robinson never completed high school. Id. He had moved

out of his mother’s home, and stopped attending school entirely, by the time he was sixteen.

   Instead, Robinson found meaning through skateboarding and a network of friends. Id.

¶ 63. His closest friends have been those who shared his passion. Robinson has, at various

times in his young life, undertaken cross-country road trips to visit distant skate parks. Id.

           B. Dylan Robinson’s Life at the Time of the Offense.

   Robinson brought his skateboard with him to the Third Precinct on the night of May

28, 2020. At this point in his life, Robinson was twenty-three, and living with his girlfriend

Gianina Larson in an apartment just a few blocks from where George Floyd was killed. Id.

¶ 27. He had, at that time, little formal education, no close family connections, only a few

                                              4
          CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 5 of 17




friends, and was unemployed following intermittent work in food service, auto-detailing

and as a pizza deliveryman. Id. ¶ 89–93. For years prior to the incident, Robinson had

struggled with the burden of undiagnosed depression, a feeling that life “always felt

hopeless” and that nothing he did mattered. Id. ¶ 73.

       In late May of 2020, Robinson found hope and meaning in the opposition to police

violence that was sweeping through Minneapolis. Robinson learned of George Floyd’s

death within hours, and later that day, he joined the burgeoning protest movement. In his

own words “[t]his was my first protest, and they made me feel like I was making a

meaningful difference. It was inspiring to see a group of people gathered together

demanding something in one voice.” Id. ¶ 27.

       However, the gathering protest was quickly met with opposition by Minneapolis

police. Over the next few days, Robinson and his friends became the target of numerous

incidents of police violence. Robinson describes being hit with rubber bullets and batons

and being blinded by tear gas and deafened by concussion grenades. Id. Robinson’s

experiences were not at all unusual among protestors in the days following George Floyd’s

death. When assessed by Restoration Counseling and Community Services a few months

after the offense, Robinson met the criteria for post-traumatic stress disorder. He reports

being traumatized by the events of late May, 2020. Id. ¶ 71. Robinson, along with the young

women and men he protested with, was outraged and afraid.

   III.     The Offense.

       Robinson joined protestors gathered at the Third Precinct before sunset on May 28,

2020. At that point, the protest was mostly a peaceful affair, but as the afternoon wore on

                                             5
         CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 6 of 17




the situation rapidly deteriorated. Around 9:30 PM, Minneapolis Mayor Jacob Frey gave

the order to evacuate the Third Precinct.5

        Sometime just before 10:00 PM, protestors succeeded in shaking down a fence on

the periphery of the Third Precinct. After the fence came down, protestors entered the

grounds of the Third Precinct at roughly the same time the last officers were leaving.

Robinson entered the grounds sometime after the fences fell. See Robinson Plea Agreement

and Sentencing Stipulations, (ECF No. 108) (hereinafter “Plea”) ¶ 2. Multiple fires had

already been lit on the interior and exterior of the Third Precinct when Robinson entered

the grounds, and the major damage had already been done. Id.; PSR ¶ 27.

        While standing at the entrance of the Third Precinct, another protestor enlisted

Robinson’s help in lighting an object on fire. Robinson used his lighter to ignite an object

in the protestor’s hand. Robinson’s recollection is that the object in question was a roll of

toilet paper. Id. Surveillance video from the incident does show other protestors carrying

rolls of paper products near the entrance of the Third Precinct. The factual basis for

Robinson’s plea states that the item in question was simply “an item.” Once the item was

lit, Robinson’s fellow protestor threw it in the direction of the Third Precinct building.

Robinson made two other attempts to damage the Third Precinct before departing.

        Robinson’s actions that night were a small part of a historic incident. Many details

about the incident remain unknown, even a year later, and unbiased coverage and



5
 Liz Navratil, Anna Boone, & James Eli Shiffer, The Siege, Evacuation, and Destruction of a Minneapolis Police
Station, MINN. STAR TRIB. (Aug. 11, 2020), https://www.startribune.com/minneapolis-third-precinct-george-floyd-
emails-public-records-reveal-what-happened-before-abandoned-mayor-frey/566290701/ (last visited Mar. 26, 2021).


                                                      6
        CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 7 of 17




accounting of the incident is difficult to find, given the controversial nature of the protest

movement, as well as police response to the protest movement.

       There is no controversy, however, in the criminal nature of Robinson’s actions.

Robinson felt, even at the time, that his actions were stupid and counter-productive to a

movement that he found incredibly meaningful. PSR ¶ 27. Robinson also realizes that while

his actions were part of a very large group, he was individually responsible for his decisions

that evening, including his decision to assist another protestor in throwing a burning object

at the Third Precinct after it was abandoned by police earlier that night.

   IV. A DOWNWARD VARIANCE TO 60 MONTHS PROBATION IS
        REASONABLE AND SUFFICIENT

          A. Robinson’s PSR Accurately Calculates the Offense Level and Criminal
             History Score.

       “[A] district court should begin all sentencing proceedings by correctly calculating

the applicable Guidelines range.” United States v. Feemster, 572 F.3d 455, 460–61 (8th

Cir. 2009) (quoting Gall v. United States, 552 U.S. 38, 49 (2007)). Robinson’s PSR

accurately calculates an offense level of 21 for the offense of Conspiracy to Commit Arson

under 18 U.S.C. § 844(i) and 18 U.S.C. § 371. The PSR does so after applying a three-

point reduction pursuant to USSG §3E1.1(a) (acceptance of responsibility) and USSG

§3E1.1(b) (assisting authorities in the investigation or prosecution of the defendant’s own

misconduct). See PSR ¶ 32–41.

       Furthermore, Robinson’s PSR also accurately recommends a criminal history

category of II, rather than III, which was also contemplated by Robinson’s plea agreement.

Id. ¶ 116; Plea ¶ 8. This would represent a departure from the guidelines, which would

                                              7
       CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 8 of 17




ordinarily designate an offender with Robinson’s criminal history as a category III.

However, the PSR notes that “[p]ursuant to USG §4A1.3, a downward departure may be

warranted if defendant’s criminal history category substantially over-represents the

seriousness of the defendant’s criminal history….” PSR ¶ 116. Three of Robinson’s four

criminal history points emanate from a single drug possession case in Crow Wing County,

Minnesota. His fourth point comes from a petty misdemeanor citation for possession of a

small amount of marijuana and associated paraphernalia. Id. A score of four places

Robinson at the very bottom of criminal history category III. Assigning Robinson to a

criminal history category of II, as recommended by the PSR and contemplated by

Robinson’s plea agreement, would more accurately reflect his criminal history.

       An offense severity level of 21 and a departure to assign Robinson a criminal history

category of II gives the Court a recommended range of 41–51 months. As a class D felony,

Robinson’s offense would ordinarily not qualify for probation. See USSG §5B1.1 comment

2 (“where the applicable guideline range is in Zone C or D of the Sentencing Table…the

guidelines do not authorize a sentence of probation.”).

       Nevertheless, the guidelines calculation is only the beginning of the Court’s

analysis. See Gall, 552 U.S. at 59 (noting that “the Guidelines are not mandatory….”). In

Robinson’s case, the Court should use its discretion and make a dispositional departure.

The Court should require Robinson to serve 60 months on probation. Of course, the

guidelines are discretionary and no “extraordinary” factor need be present to justify a

downward variance. See Gall, 552 U.S. at 47 (“We reject, however, an appellate rule that

requires ‘extraordinary’ circumstances to justify a sentence outside the Guidelines range.

                                             8
        CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 9 of 17




We also reject the use of a rigid mathematical formula that uses the percentage of a

departure as the standard for determining the strength of the justifications required for a

specific sentence.”). However, the Court should consider numerous extraordinary factors

present in Robinson’s conduct and character, all of which serve to mitigate the seriousness

of his offense. Robinson’s offense was not a typical case of conspiracy to commit arson,

and the Court should not treat it like one.

          B. The Court Should Base Robinson’s Sentencing on the Facts Stipulated
             to in the Plea Agreement.

       Given the general chaos and confusion surrounding the burning of the Third

Precinct, the vast number of people involved, the general attitude of unrest that permeated

the city of Minneapolis on the night of May 28, 2020 and the collaborative nature of

Robinson’s offense, the Court should limit its determination of the severity and character

of Robinson’s offense to the facts of the plea agreement between Robinson and the

Government. These facts represent a carefully negotiated agreement on the events of May

28 by experienced attorneys who thoroughly reviewed all the evidence in discovery. The

Court, of course, has discretion to consider facts outside the plea agreement, even conduct

that was not charged at all. See United States v. Levi, 229 F.3d 677, 679 (8th Cir. 2000).

However, in highly chaotic and confusing circumstances, such as the night of May 28,

2020, the Court is guided by United States v. Webster, 788 F.3d 891, 892 (8th Cir. 2015)

which cautions that “A PSR is not evidence and not a legally sufficient basis for findings

on contested issues of material fact.”




                                              9
       CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 10 of 17




       Robinson’s plea contains facts sufficient to convict him of an offense that Robinson

himself acknowledges was “wrong” and “criminal.” This plea stipulates that Robinson

entered the grounds of the Third Precinct and assisted another protestor in lighting an object

on fire, which that protestor then threw at the Third Precinct. See Plea ¶ 2. The factual basis

for Robinson’s plea also stipulates that the Third Precinct was abandoned, and that multiple

fires had already been set, when Robinson committed his offense. Id. The Government’s

Position on Sentencing now states that Robinson deserves some culpability because

“Robinson was among the first individuals to approach the Third Precinct building when

the protests began to turn violent.” Government Sentencing Position (ECF No. 158), pg.

11. That is contrary to the factual basis of Robinson’s plea agreement, which states quite

clearly that at the time of Robinson’s offense “the Third Precinct headquarters were already

significantly damaged by multiple fires that had been previously lit.” Plea ¶ 2.

       Likewise, Robinson’s original indictment only accuses him of the act of assisting

an unidentified co-conspirator. See Indictment, (ECF No. 16) (Hereinafter “Indictment”).

Much of the surrounding conduct discussed in paragraph 20 of the PSR was not stipulated

to by Robinson or the Government. This was the basis of an objection by the Defense on

February 11, 2021, and by the Government on February 16, 2021. In that objection, the

AUSA specifically noted that the factual basis of Robinson’s plea said only that

“defendant, assisted by an unidentified co-conspirator, lit an item being held by the

unidentified co-conspirator.” This is the basis for Robinson’s plea, and it is this action, a

small vignette in a much larger story, which the Court should base his sentence on.



                                              10
       CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 11 of 17




       Robinson reiterates his objection of February 11, 2021 to the original draft of the

PSR. As stated in that objection, Robinson did not touch a Molotov cocktail, did not direct

the creation of Molotov cocktails, did not light a Molotov cocktail, and did not participate

in the throwing of a Molotov cocktail. While the PSR has now omitted the offending

reference to Molotov cocktails, and the Government agreed that Molotov cocktails should

be omitted from the PSR, the PSR at paragraph 20 discusses a great deal of peripheral

conduct relating to Robinson’s activities on the night of May 28, both online and on the

grounds of the Third Precinct. These facts are contested, and they are not the basis of

Robinson’s plea, nor were they even mentioned in his indictment. See Plea ¶ 2; see also

Indictment. They should not be used to obliquely imply that the object thrown by

Robinson’s co-conspirator was a Molotov cocktail. Robinson’s acceptance of

responsibility states that the object thrown was a burning roll of toilet paper, and the

Defense has seen no evidence in discovery rebutting that.

       Likewise, the PSR alludes to another incident where “Robinson can be seen in the

building and attempting to light a fire near a stairwell on the first floor.” PSR ¶ 20. A video

from the incident does show Robinson in an effort to light a pile of cardboard boxes, which

was unsuccessful until another unidentified protestor poured an accelerant on it.

        Robinson’s acceptance of responsibility statement also discusses an incident where

Robinson “threw a small piece of burning wood back at the police station.” PSR ¶ 27. There

is video of this incident as well.

       Robinson understands that the Court may consider both these incidents.

Nevertheless, the Court should base Robinson’s sentence primarily on the conduct for

                                              11
       CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 12 of 17




which Robinson was charged and plead guilty to: lighting an object in the hand of a fellow-

protestor, which that protestor threw toward the Third Precinct.

          C. The Court Should Consider Robinson’s Minor Role in a Historic
             Offense.

       The stipulated facts in Robinson’s plea agreement adequately characterize both the

seriousness of Robinson’s actions, and the relatively minor role he played in the destruction

of the Third Precinct. A thousand others participated in this offense, and Robinson’s role

in the offense was decidedly minor: The Third Precinct was already abandoned and

damaged when Robinson provided his lighter to another protestor, who hurled burning

paper at an already-burning building, without serious effect.

       Robinson’s actions were misguided, but ultimately inspired by profound feelings of

injustice and fear. Robinson perceived himself as part of a community responding to police

violence: both the violent death by fellow community-member George Floyd on May 24,

and violent attacks on him and his friends in the days of protest that followed. Robinson

now fully accepts that his actions were harmful, counterproductive, and criminal, but it

would be unfair to consider them outside the context of the historic protests that unfolded

in late May of 2020. Robinson acted as one tiny part of a community-wide outburst. The

Court should be sensitive to the fact that “a sentence of imprisonment may work to promote

not respect, but derision, of the law if the law is viewed as merely a means to dispense

harsh punishment without taking into account the real conduct and circumstances involved

in sentencing.” Gall, 552 U.S. at 54 (quoting the opinion of the trial court in that case).

          D. The Court Should Consider Robinson’s Age and Impressionability.


                                             12
       CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 13 of 17




       The United States Sentencing guidelines state that “[a]ge (including youth) may be

relevant in determining whether a departure is warranted, if considerations based on age,

individually or in combination with other offender characteristics, are present to an unusual

degree and distinguish the case from the typical cases covered by the guidelines.” USSG

§ 5H1.1.

       At the time of the offense, Robinson was twenty-three years of age. Robinson was

also decidedly immature for his already-young age, lacking a formal education, a

traditional family, and an ordinary upbringing. He not only lacked a high school education,

he had no traditional education at all beyond the sixth grade. Robinson’s poor impulse

control and difficulty with authority figures are understandable given his unconventional

upbringing. Robinson’s actions on the night of May 28, 2020 are best understood as the

impetuous overreaction of a socially unmoored and isolated young man who, for the first

time in his life, had found a cause he believed was worth fighting for. The way he chose to

protest was, of course, misguided, but the Court should consider Robinson’s errantry in the

context of his overall youth and immaturity. See Webster, 788 F.3d at 893 (listing

Defendant’s age of twenty-one along with his limited education and relatively clean

criminal record as factors that might have led to a shorter sentence for the defendant).

       In other contexts, courts clearly recognize that “[a] lack of maturity and an

underdeveloped sense of responsibility are found in youth more often than in adults and

are more understandable among the young. These qualities often result in impetuous and

ill-considered actions and decisions.” Johnson v. Texas, 509 U.S. 350, 367 (1993). The

Court should consider this lack of maturity in order to properly contextualize Robinson’s

                                             13
       CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 14 of 17




actions on the night of May 28, 2020. “[Y]outh is more than a chronological fact. It is a

time and condition of life when a person may be most susceptible to influence and to

psychological damage.” Eddings v. Oklahoma, 455 U.S. 104, 115, 102 S. Ct. 869, 877, 71

L. Ed. 2d 1 (1982). The Court should apply the spirit of these cases to Robinson’s case.

          E. The Court Should Consider Previous Restraints on Robinson’s Liberty.

       As of March 26, 2021, Robinson has experienced 39 days of confinement in jail and

more than eight months of adherence to onerous release conditions. The conditions of

Robinson’s release require him to reside at a halfway house or community correction

center, to abstain from alcohol, and to remain at his residence at all times with very few

exceptions. This is not to say that Robinson is entitled to receive “credit” for the time that

he has spent in this confinement. Time spent at a community treatment center as a condition

of release is not “confinement” for the purposes of 18 U.S.C. § 3585(b), the federal prison

credit statute. See Reno v. Koray, 515 U.S. 50, 65 (1995). Rather, the Court should consider

the eight months Robinson has already spent with significant restraints on his liberty in

crafting Robinson’s sentence. Restraints on liberty, whether or not imposed by jail

confinement, are substantial impediments, and often punishments in their own right worthy

of consideration. Courts recognize that even conditional or probationary status involves

harsh restrictions on liberty See Gall, 552 U.S. at 48 (“We recognize that custodial

sentences are qualitatively more severe than probationary sentences of equivalent terms.

Offenders on probation are nonetheless subject to several standard conditions that

substantially restrict their liberty.”); United States v. Knights, 534 U.S. 112, 119 (2001)

(“Inherent in the very nature of probation is that probationers do not enjoy the absolute

                                             14
       CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 15 of 17




liberty to which every citizen is entitled.”) (Internal quotations removed). Robinson’s

restrictions were much more severe than a typical probationer’s: per the terms of his

release, Robinson was, and still is, required to spend the majority of his time housed and

supervised within a community detention facility. The only exceptions to this supervision

are “employment; education; religious services; medical . . . treatment; attorney visits;

court appearances; [and] court-ordered obligations . . . .” See Order Setting Conditions of

Release, (ECF No. 12) pg. 5. Robinson’s release order also requires him to abstain from

alcohol and to submit random urine samples to monitor him for drug and alcohol

abstinence. Id.

          F. 18 U.S.C. § 3553(a) Directs the Court to Impose “A Sentence Sufficient,
             but not Greater than Necessary.”

       In making a sentencing determination, 18 U.S.C. § 3553(a) directs the Court to

impose a sentence “sufficient, but not greater than necessary, to comply with the purposes

set forth in paragraph (2).” Those purposes include:

       [T]he need for the sentence imposed— (A) to reflect the seriousness of the
       offense, to promote respect for the law, and to provide just punishment for
       the offense; (B) to afford adequate deterrence to criminal conduct; (C) to
       protect the public from further crimes of the defendant; and (D) to provide
       the defendant with needed educational or vocational training, medical care,
       or other correctional treatment in the most effective manner.

       These factors all suggest that time served on probation, rather than in federal

confinement, is sufficient, but no greater than necessary. See generally United States v.

Bueno, 549 F.3d 1176, 1182 (8th Cir. 2008) (sentence of five years on probation for

possession with intent to distribute seventy-one kilograms of powder cocaine was “not



                                            15
       CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 16 of 17




unreasonable, nor [did] it result in unwarranted disparity” given Defendant’s unique

circumstances).

       As regards (D), correctional treatment, Robinson is clearly in need of treatment and

education. Robinson is seeking treatment for alcohol abuse through NuWay. Since January,

Robinson has resided in a NuWay sober house and has diligently attended programming

every week since the new year. PSR ¶ 83. He has abstained from drugs and alcohol.

Robinson has signed up for online classes in order to successfully acquire his GED. Id. ¶

86. A lengthy period of incarceration would hinder, not advance, the considerable progress

that Robinson has made toward educational and psychological goals. It would also interfere

with Robinson’s admirable goal of supporting himself once his case is resolved. Id. ¶ 68.

       As regards (C), protecting the public from further crimes of the Defendant,

Robinson’s criminal history contains no indication that he presents a risk to the public. The

events of May 28, 2020 were historic and unprecedented, and Robinson’s actions that

evening were completely out of character for him. Robinson’s criminal record contains

only juvenile charges, and four offenses relating to motor vehicles and possession of

marijuana and LSD. Robinson has no prior violent offenses.

       As regards (B), affording adequate deterrence to criminal conduct, Robinson’s

offense on the evening of the May 28, 2020 was part of the spontaneous reaction of a group

of perhaps a thousand people. At the time Robinson committed his offense on the grounds

of the Third Precinct, the building was already abandoned and multiple fires had already

been set on its interior and exterior. Given the unique circumstances of the incident, a harsh

sentence would provide no deterrence to those who would think to engage in similar

                                             16
       CASE 0:20-cr-00181-PJS-BRT Doc. 160 Filed 03/26/21 Page 17 of 17




criminal conduct. In fact, it would likely have the opposite effect, making punishment for

Robinson an outlier: a prison sentence for Robinson would stand in stark contrast to

hundreds of other similarly-situated participants.

       None of this is to minimize the gravity of Robinson’s actions on the night of May

28, 2020. Robinson fully acknowledges that his actions were criminal, and “help[d] rather

than hurt” a cause he truly believed in. Factor (A), a sentence commensurate with the

seriousness of the offense, justifies a sentence of 60 months on probation.

Dated: March 26, 2021                             Respectfully submitted,

                                          By:       /s/ William J. Mauzy
                                                  William J. Mauzy (#68974)
                                                  Mauzy Law Office PA
                                                  800 Hennepin Avenue
                                                  Suite 800
                                                  Minneapolis, MN 55403
                                                  (612) 340-9108
                                                  Attorney for Defendant




                                             17
